        Case 1:19-cv-00554-PAE Document 121 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROC NATION LLC, a Delaware Limited Liability
 Company,
                                                                       19 Civ. 554 (PAE)
                                       Plaintiff,
                       -v-                                                  ORDER

 HCC INTERNATIONAL INSURANCE COMPANY,
 PLC, a United Kingdom-Domiciled Insurance Company,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On May 27, 2020, HCC requested leave to file an under-seal letter, and attached exhibits,

raising a discovery dispute. Dkts. 116–17. On May 29, 2020, the Court denied HCC’s request

for such leave and ordered HCC to re-file narrowly tailored redactions by June 2, 2020. See

Dkt. 118. For avoidance of doubt, Roc Nation’s responseWo HCC’s discovery disputeOHWWHULI

DQ\will be due three business days following the re-filing of HCC’s documents, i.e., Friday,

June 5, 2020.

       SO ORDERED.



                                                         
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: June 1, 2020
       New York, New York
